PER CURIAM.
This is an appeal from a trial court order summarily denying appellant’s motion for post conviction relief filed under Florida Rule of Criminal Procedure 3.850.
As to the conviction arising out of lower court case number 92-8714CFA02, we affirm the trial court’s order in all respects. The sentence in that case arose out of appellant’s conviction at a jury trial.
Appellant’s motion was primarily addressed to the guilty pleas he entered in eight separate robbery eases. The pleas were open, in the sense that no sentence was promised; at a later sentencing hearing, the court had the option of sentencing appellant as an habitual violent felony offender, an habitual felony offender, or without enhancement. One portion of the motion alleges ineffective assistance of counsel for failing to make appellant “aware of [what] the consequences of habitualization would mean to him in the way of gain time and early release programs.” See State v. Wilson, 658 So.2d 521 (Fla.1995); State v. Jefferson, 665 So.2d 1057 (Fla.1996). On this ground, we remand to the trial court for an evidentiary hearing pursuant to Strickland v. Washington, 466 *48U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
As to all other claims for post conviction relief, we find no error in the trial court’s summary denial of the motion and affirm.
WARNER, STEVENSON and GROSS, JJ. concur.